Citation Nr: 9927702	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  98-07 901	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Buffalo, New York




THE ISSUE

Entitlement to an increased (compensable) rating for the 
service-connected specific phobia, situational type.  




REPRESENTATION

Appellant represented by:	The American Legion








ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty from May 1988 to March 
1997.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision by the RO.  



REMAND 

Initially, the Board notes that the veteran's claim for an 
increased rating is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.159 (1998).  This finding is based 
on the veteran's evidentiary assertion that his service-
connected disability has increased in severity.  See Drosky 
v. Brown, 10 Vet. App. 251, 254 (1997) (citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-32 (1992)).  There is a 
further duty to assist the veteran in developing the facts 
pertinent to his claim pursuant to 38 U.S.C.A. § 5107(a).  

The VA has a duty to assist the veteran in development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  The 
duty to assist also includes obtaining an adequate VA 
examination.  Littke v. Derwinski, 1 Vet. App. 90 (1990); 
Hyder v. Derwinski, 1 Vet. App. 221 (1991).  The examinations 
of record are inadequate to ascertain the current level of 
the veteran's service-connected disability in the Board's 
opinion.  

In his substantive appeal, received in April 1998, the 
veteran argues that he is entitled to a 10 percent rating for 
his service-connected specific phobia, situational type, as 
he must work as an instructor at a lower rate of pay because 
he cannot work as an electrician in enclosed spaces due to 
his disability.  

The veteran maintains in this regard that he manifests 
occupational impairment as described for a 10 percent rating 
under the new rating criteria pursuant to the provisions of 
38 C.F.R. § 4.130 (1998).  The examiner should consider the 
veteran's contention relating to his occupational status in 
connection with his evaluation.  

Moreover, the RO should obtain any additional ongoing 
treatment records pertinent to this claim.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran to obtain the 
names and addresses of all medical care 
providers who have treated him for a 
psychiatric condition since March 1997.  
The RO should request the veteran to 
furnish signed authorizations for release 
of any private medical records, if 
applicable.  The RO should obtain all 
identified private medical records and 
any additional VA medical records that 
have not been previously secured and 
incorporate them into the claims folder.  

2.  The RO should schedule the veteran 
for a VA psychiatric examination to 
ascertain the current severity of the 
service-connected specific phobia, 
situational type.  Detailed clinical 
findings should be reported in this 
regard.  The examiner should comment on 
the likely presence and extent of any 
occupational impairment caused by the 
veteran's service-connected disability.  
Specifically, the examiner should comment 
on the likelihood that the service-
connected disorder produces occupational 
and social impairment due to mild or 
transient symptoms which decrease work 
efficiency and ability to perform 
occupational tasks only during periods of 
significant stress or symptoms controlled 
by continuous medication.  All indicated 
testing should be done in this regard.  

3.  Upon completion of the development 
requested hereinabove and the performance 
of any other development deemed 
appropriate, the veteran's claim should 
be reviewed by the RO.  If any decision 
remains adverse to the veteran, then he 
and his representative should furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  

The veteran need take no action until she is further 
informed, but she may furnish additional evidence and 
argument while the case is in remand status.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

No inference should be drawn regarding the final disposition 
of the claim as a result of this action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  


